Exhibit 10.1

 



 



 

ASSEMBLY BIOSCIENCES, INC.

 

AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN

 

1.                  Purposes of the Plan. The purposes of this Plan are to
attract and retain the best available personnel, to provide additional
incentives to Employees, Directors and Consultants and to promote the success of
the Company’s business.

 

2.                  Definitions. The following definitions shall apply as used
herein and in the individual Award Agreements except as defined otherwise in an
individual Award Agreement. In the event a term is separately defined in an
individual Award Agreement, such definition shall supersede the definition
contained in this Section 2.

 

(a)                “Administrator” means the Board or any of the Committees
appointed to administer the Plan.

 

(b)               “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

 

(c)                “Applicable Laws” means the legal requirements relating to
the Plan and the Awards under applicable provisions of federal and state
securities laws, the corporate laws of California and, to the extent other than
California, the corporate law of the state of the Company’s incorporation, the
Code, the rules of any applicable stock exchange or national market system, and
the rules of any non-U.S. jurisdiction applicable to Awards granted to residents
therein.

 

(d)               “Assumed” means that pursuant to a Corporate Transaction
either (i) the Award is expressly affirmed by the Company or (ii) the
contractual obligations represented by the Award are expressly assumed (and not
simply by operation of law) by the successor entity or its Parent in connection
with the Corporate Transaction with appropriate adjustments to the number and
type of securities of the successor entity or its Parent subject to the Award
and the exercise or purchase price thereof which at least preserves the
compensation element of the Award existing at the time of the Corporate
Transaction as determined in accordance with the instruments evidencing the
agreement to assume the Award.

 

(e)                “Award” means the grant of an Option, SAR, Dividend
Equivalent Right, Restricted Stock, Restricted Stock Unit, Unrestricted Stock or
other right or benefit under the Plan.

 

(f)                “Award Agreement” means the written agreement evidencing the
grant of an Award executed by the Company and the Grantee, including any
amendments thereto.

 

(g)               “Board” means the Board of Directors of the Company.

 

 A-1 

 



(h)               “Cause” means, with respect to the termination by the Company
or a Related Entity of the Grantee’s Continuous Service, that such termination
is for “Cause” as such term (or word of like import) is expressly defined in a
then-effective written agreement between the Grantee and the Company or such
Related Entity, or in the absence of such then-effective written agreement and
definition, is based on, in the determination of the Administrator, the
Grantee’s: (i) performance of any act or failure to perform any act in bad faith
and to the detriment of the Company or a Related Entity; (ii) dishonesty,
intentional misconduct or material breach of any agreement with the Company or a
Related Entity; or (iii) commission of a crime involving dishonesty, breach of
trust, or physical or emotional harm to any person; provided, however, that with
regard to any agreement that defines “Cause” on the occurrence of or in
connection with a Corporate Transaction, such definition of “Cause” shall not
apply until a Corporate Transaction actually occurs.

 

(i)                 “Code” means the Internal Revenue Code of 1986, as amended,
or any successor statute.

 

(j)                 “Committee” means any committee composed of members of the
Board appointed by the Board to administer the Plan.

 

(k)               “Common Stock” means the Company’s Common Stock, par value
$0.001 per share.

 

(l)                 “Company” means Assembly Biosciences, Inc., a Delaware
corporation, formerly known as Ventrus Biosciences, Inc., or any successor
entity that adopts the Plan in connection with a Corporate Transaction.

 

(m)             “Consultant” means any natural person (other than an Employee or
a Director, solely with respect to rendering services in such person’s capacity
as a Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.

 

(n)               “Continuous Service” means that the provision of services to
the Company or a Related Entity in any capacity of Employee, Director or
Consultant is not interrupted or terminated. In jurisdictions requiring notice
in advance of an effective termination as an Employee, Director or Consultant,
Continuous Service shall be deemed terminated upon the actual cessation of
providing services to the Company or a Related Entity notwithstanding any
required notice period that must be fulfilled before a termination as an
Employee, Director or Consultant can be effective under Applicable Laws. A
Grantee’s Continuous Service shall be deemed to have terminated either upon an
actual termination of Continuous Service or upon the entity for which the
Grantee provides services ceasing to be a Related Entity. Continuous Service
shall not be considered interrupted in the case of (i) any approved leave of
absence, (ii) transfers among the Company, any Related Entity, or any successor
in any capacity of Employee, Director or Consultant, or (iii) any change in
status as long as the individual remains in the service of the Company or a
Related Entity in any capacity of Employee, Director or Consultant (except as
otherwise provided in the Award Agreement). An approved leave of absence shall
include sick leave, military leave, or any other authorized personal leave. For
purposes of each Incentive Stock Option granted under the Plan, if such leave
exceeds three (3) months, and reemployment upon expiration of such leave is not
guaranteed by statute or contract, then the Incentive Stock Option shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one (1)
day following the expiration of such three (3) month period.

 

 A-2 

 



(o)               “Corporate Transaction” means any of the following
transactions, provided, however, that the Administrator shall determine under
parts (iv) and (v) whether multiple transactions are related, and its
determination shall be final, binding and conclusive:

 

(i)                 a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;

 

(ii)               the sale, transfer or other disposition of all or
substantially all of the assets of the Company;

 

(iii)             the complete liquidation or dissolution of the Company;

 

(iv)             any reverse merger or series of related transactions
culminating in a reverse merger (including, but not limited to, a tender offer
followed by a reverse merger) in which the Company is the surviving entity but
(A) the shares of Common Stock outstanding immediately prior to such merger are
converted or exchanged by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (B) in which securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger
or the initial transaction culminating in such merger; or

 

(v)               acquisition in a single or series of related transactions by
any person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities.

 

(p)               “Covered Employee” means an Employee who is a “covered
employee” under Section 162(m)(3) of the Code.

 

(q)               “Director” means a member of the Board or the board of
directors of any Related Entity.

 

(r)                 “Disability” means as defined under the long-term disability
policy of the Company or the Related Entity to which the Grantee provides
services regardless of whether the Grantee is covered by such policy. If the
Company or the Related Entity to which the Grantee provides service does not
have a long-term disability plan in place, “Disability” means that a Grantee is
unable to carry out the responsibilities and functions of the position held by
the Grantee by reason of any medically determinable physical or mental
impairment for a period of not less than ninety (90) consecutive days. A Grantee
will not be considered to have incurred a Disability unless he or she furnishes
proof of such impairment sufficient to satisfy the Administrator in its
discretion.

 

 A-3 

 



(s)                “Disqualifying Disposition” means any disposition (including
any sale) of Common Stock received upon exercise of an Incentive Stock Option
before either (i) two years after the date the Employee was granted the
Incentive Stock Option, or (ii) one year after the date the Employee acquired
Common Stock by exercising the Incentive Stock Option. If the Employee has died
before such stock is sold, these holding period requirements do not apply and no
Disqualifying Disposition can occur thereafter.

 

(t)                 “Dividend Equivalent Right” means a right entitling the
Grantee to compensation measured by dividends paid with respect to Common Stock.

 

(u)               “Employee” means any person, including an Officer or Director,
who is in the employ of the Company or any Related Entity, subject to the
control and direction of the Company or any Related Entity as to both the work
to be performed and the manner and method of performance. The payment of a
director’s fee by the Company or a Related Entity shall not be sufficient to
constitute “employment” by the Company.

 

(v)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(w)             “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows.

 

(i)                 If the Common Stock is listed on one or more established
stock exchanges or national market systems, including without limitation The
NASDAQ Global Select Market, The NASDAQ Global Market or The NASDAQ Capital
Market of The NASDAQ Stock Market LLC, its Fair Market Value shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on the principal exchange or system on which the Common
Stock is listed (as determined by the Administrator) on the date of
determination (or, if no closing sales price or closing bid was reported on that
date, as applicable, on the last trading date such closing sales price or
closing bid was reported), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

 

(ii)               If the Common Stock is regularly quoted on an automated
quotation system (including the OTC Bulletin Board) or by a recognized
securities dealer, its Fair Market Value shall be the closing sales price for
such stock as quoted on such system or by such securities dealer on the date of
determination, but if selling prices are not reported, the Fair Market Value of
a share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the date of determination (or, if no such prices
were reported on that date, on the last date such prices were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

 

(iii)             In the absence of an established market for the Common Stock
of the type described in (i) and (ii), above, the Fair Market Value thereof
shall be determined by the Administrator in a manner in compliance with Section
409A of the Code, or in the case of an Incentive Stock Option, in a manner in
compliance with Section 422 of the Code.

 

(x)               “Grantee” means an Employee, Director or Consultant who
receives an Award under the Plan.

 

 A-4 

 



(y)               “Incentive Stock Option” means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code.

 

(z)                “Non-Qualified Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

 

(aa)            “Officer” means a person who is an officer of the Company or a
Related Entity within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(bb)           “Option” means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.

 

(cc)            “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(dd)          “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.

 

(ee)            “Plan” means this Assembly Biosciences, Inc. Amended and
Restated 2014 Stock Incentive Plan.

 

(ff)             “Post-Termination Exercise Period” means the period specified
in the Award Agreement of not less than thirty (30) days commencing on the date
of termination (other than termination by the Company or any Related Entity for
Cause) of the Grantee’s Continuous Service, or such longer period as may be
applicable upon death or Disability.

 

(gg)           “Related Entity” means any Parent or Subsidiary of the Company.

 

(hh)           “Replaced” means that pursuant to a Corporate Transaction the
Award is replaced with a comparable stock award or a cash incentive program of
the Company, the successor entity (if applicable) or Parent of either of them
which preserves the compensation element of such Award existing at the time of
the Corporate Transaction and provides for subsequent payout in accordance with
the same (or a more favorable) vesting schedule applicable to such Award. The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.

 

(ii)               “Restricted Stock” means Shares issued under the Plan to the
Grantee for such consideration, if any, and subject to such restrictions on
transfer, rights of first refusal, repurchase provisions, forfeiture provisions,
and other terms and conditions as established by the Administrator.

 

(jj)               “Restricted Stock Units” means an Award which may be earned
in whole or in part upon the passage of time or the attainment of performance
criteria established by the Administrator and which may be settled for cash,
Shares or other securities or a combination of cash, Shares or other securities
as established by the Administrator.

 

 A-5 

 



(kk)           “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor thereto.

 

(ll)               “SAR” means a stock appreciation right entitling the Grantee
to Shares or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock.

 

(mm)       “Share” means a share of the Common Stock.

 

(nn)           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

(oo)           “Unrestricted Stock” means an award of Shares free from any risks
of forfeiture.

 

3.                  Stock Subject to the Plan.

 

(a)                Subject to the provisions of Sections 3(b) and 12 below, the
maximum aggregate number of Shares which may be issued pursuant to all Awards
(including Incentive Stock Options) is increased from Two Million Five Hundred
Sixty Thousand (2,560,000) Shares (post reverse stock split) to Four Million One
Hundred Sixty Thousand (4,160,000) Shares. The Shares granted under the Plan may
be authorized, but unissued, or reacquired Common Stock.

 

(b)               Any Shares covered by an Award (or portion of an Award) which
is forfeited, canceled or expires (whether voluntarily or involuntarily) shall
be deemed not to have been issued for purposes of determining the maximum
aggregate number of Shares which may be issued under the Plan, except that the
maximum aggregate number of Shares which may be issued pursuant to the exercise
of Incentive Stock Options shall not exceed the number specified in Section
3(a). Shares that actually have been issued under the Plan pursuant to an Award
shall not be returned to the Plan and shall not become available for future
issuance under the Plan, except that if Options or other Awards granted under
this Plan or the Company’s 2010 Equity Incentive Plan are forfeited or
repurchased by the Company, such Shares shall become available for future grant
under the Plan. In the event any Option or other Award granted under the Plan or
the Company’s 2010 Equity Incentive Plan is exercised through the tendering of
shares of Common Stock (either actually or through attestation), or in the event
tax withholding obligations are satisfied by tendering or withholding shares of
Common Stock, any shares of Common Stock so tendered or withheld shall not again
be available for awards under the Plan. Shares of Common Stock subject to an SAR
granted pursuant to Section 6(l)of this Plan or the Company’s 2010 Equity
Incentive Plan that are not issued in connection with cash or stock settlement
of the exercise of the SAR shall not again be available for award under the
Plan. Shares of Common Stock reacquired by the Company on the open market or
otherwise using cash proceeds from the exercise of Options shall not be
available for awards under the Plan.

 

 A-6 

 



4.                  Administration of the Plan.

 

(a)                Plan Administrator.

 

(i)                 Administration with Respect to Directors and Officers. With
respect to grants of Awards to Directors or Employees who are also Officers or
Directors of the Company, the Plan shall be administered by (A) the Board or
(B) a Committee designated by the Board, which Committee shall be constituted in
such a manner as to satisfy the Applicable Laws and to permit such grants and
related transactions under the Plan to be exempt from Section 16(b) of the
Exchange Act in accordance with Rule 16b-3. Once appointed, such Committee shall
continue to serve in its designated capacity until otherwise directed by the
Board.

 

(ii)               Administration With Respect to Consultants and Other
Employees. With respect to grants of Awards to Employees or Consultants who are
neither Directors nor Officers of the Company, the Plan shall be administered by
(A) the Board or (B) a Committee designated by the Board, which Committee shall
be constituted in such a manner as to satisfy the Applicable Laws. Once
appointed, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board.

 

(iii)             Administration With Respect to Covered Employees.
Notwithstanding the foregoing, grants of Awards to any Covered Employee intended
to qualify as Performance-Based Compensation shall be made only by a Committee
(or subcommittee of a Committee) which is comprised solely of two or more
Directors eligible to serve on a committee making Awards qualifying as
Performance-Based Compensation. In the case of such Awards granted to Covered
Employees, references to the “Administrator” or to a “Committee” shall be deemed
to be references to such Committee or subcommittee.

 

(b)               Multiple Administrative Bodies. The Plan may be administered
by different bodies with respect to Directors, Officers, Consultants, and
Employees who are neither Directors nor Officers.

 

(c)                Powers of the Administrator. Subject to Applicable Laws and
the provisions of the Plan (including any other powers given to the
Administrator hereunder), and except as otherwise provided by the Board, the
Administrator shall have the authority, in its discretion:

 

(i)                 to select the Employees, Directors and Consultants to whom
Awards may be granted from time to time hereunder;

 

(ii)               to determine whether and to what extent Awards are granted
hereunder;

 

(iii)             to determine the number of Shares or the amount of other
consideration to be covered by each Award granted hereunder;

 

(iv)             to approve forms of Award Agreements for use under the Plan;

 

 A-7 

 



(v)               to determine the type, terms and conditions of any Award
granted hereunder;

 

(vi)             to establish additional terms, conditions, rules or procedures
to accommodate the rules or laws of applicable non-U.S. jurisdictions and to
afford Grantees favorable treatment under such rules or laws; provided, however,
that no Award shall be granted under any such additional terms, conditions,
rules or procedures with terms or conditions which are inconsistent with the
provisions of the Plan;

 

(vii)           to amend the terms of any outstanding Award granted under the
Plan, provided that any amendment that would adversely affect the Grantee’s
rights under an outstanding Award shall not be made without the Grantee’s
written consent; provided, however, that an amendment or modification that may
cause an Incentive Stock Option to become a Non-Qualified Stock Option shall not
be treated as adversely affecting the rights of the Grantee;

 

(viii)         to construe and interpret the terms of the Plan and Awards,
including without limitation, any notice of award or Award Agreement, granted
pursuant to the Plan;

 

(ix)             to institute an option exchange program; and

 

(x)               to take such other action, not inconsistent with the terms of
the Plan, as the Administrator deems appropriate.

 

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board. Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.

 

(d)               Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or as Officers or
Employees of the Company or a Related Entity, members of the Board and any
Officers or Employees of the Company or a Related Entity to whom authority to
act for the Board, the Administrator or the Company is delegated shall be
defended and indemnified by the Company to the extent permitted by law on an
after-tax basis against all reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with the defense of any claim,
investigation, action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any Award
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such claim, investigation, action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such claim, investigation, action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct; provided, however,
that within thirty (30) days after the institution of such claim, investigation,
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at the Company’s expense to defend the same.

 

 A-8 

 



5.                  Eligibility. Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants of the Company and any
Related Entity. Incentive Stock Options may be granted only to Employees of the
Company or a Parent or a Subsidiary of the Company. An Employee, Director or
Consultant who has been granted an Award may, if otherwise eligible, be granted
additional Awards. Awards may be granted to such Employees, Directors or
Consultants who are residing in non-U.S. jurisdictions as the Administrator may
determine from time to time.

 

6.                  Terms and Conditions of Awards.

 

(a)                Types of Awards. The Administrator is authorized under the
Plan to award any type of arrangement to an Employee, Director or Consultant
that is not inconsistent with the provisions of the Plan and that by its terms
involves or might involve the issuance of (i) Shares, (ii) cash or (iii) an
Option, an SAR, or similar right with a fixed or variable price related to the
Fair Market Value of the Shares and with an exercise or conversion privilege
related to the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions. Such awards include,
without limitation, Options, SARs, sales or bonuses of Restricted Stock,
Restricted Stock Units, Unrestricted Stock or Dividend Equivalent Rights, and an
Award may consist of one such security or benefit, or two (2) or more of them in
any combination or alternative. Unrestricted Stock may be granted in respect of
past services or other valid consideration, or in lieu of cash compensation due
to the grantee.

 

(b)               Designation of Award. Each Award shall be designated in the
Award Agreement. In the case of an Option, the Option shall be designated as
either an Incentive Stock Option or a Non-Qualified Stock Option. However,
notwithstanding such designation, an Option will qualify as an Incentive Stock
Option under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded. The $100,000 limitation of
Section 422(d) of the Code is calculated based on the aggregate Fair Market
Value of the Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by a Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary of the
Company). For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the grant date of the relevant
Option.

 

(c)                Conditions of Award. Subject to the terms of the Plan, the
Administrator shall determine the provisions, terms, and conditions of each
Award including, but not limited to, the Award vesting schedule, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, payment
contingencies, and satisfaction of any performance criteria. The performance
criteria established by the Administrator may be based on any one of, or
combination of, increase in share price, earnings per share, total stockholder
return, return on equity, return on assets, return on investment, net operating
income, cash flow, revenue, economic value added, initiation or completion of
clinical trials, results of clinical trials, regulatory approval, regulatory
submissions, drug development or commercialization milestones, collaboration
milestones or strategic partnerships. Partial achievement of the specified
criteria may result in a payment or vesting corresponding to the degree of
achievement as specified in the Award Agreement.

 

 A-9 

 



(d)               Acquisitions and Other Transactions. The Administrator may
issue Awards under the Plan in settlement, assumption or substitution for,
outstanding awards or obligations to grant future awards in connection with the
Company or a Related Entity acquiring another entity, an interest in another
entity or an additional interest in a Related Entity whether by merger, stock
purchase, asset purchase or other form of transaction.

 

(e)                Deferral of Award Payment. The Administrator may establish
one or more programs under the Plan to permit selected Grantees the opportunity
to elect to defer receipt of consideration upon exercise of an Award,
satisfaction of performance criteria, or other event that absent the election
would entitle the Grantee to payment or receipt of Shares or other consideration
under an Award. The Administrator may establish the election procedures, the
timing of such elections, the mechanisms for payments of, and accrual of
interest or other earnings, if any, on amounts, Shares or other consideration so
deferred, and such other terms, conditions, rules and procedures that the
Administrator deems advisable for the administration of any such deferral
program.

 

(f)                Separate Programs. The Administrator may establish one or
more separate programs under the Plan for the purpose of issuing particular
forms of Awards to one or more classes of Grantees on such terms and conditions
as determined by the Administrator from time to time.

 

(g)               Individual Option and SAR Limit. The maximum number of Shares
with respect to which Options and SARs may be granted to any Grantee in any
calendar year shall be One Million (1,000,000) Shares. The foregoing limitation
shall be adjusted proportionately in connection with any change in the Company’s
capitalization pursuant to Section 12 below. To the extent required by
Section 162(m) of the Code or the regulations thereunder, in applying the
foregoing limitations with respect to a Grantee, if any Option or SAR is
canceled, the canceled Option or SAR shall continue to count against the maximum
number of Shares with respect to which Options and SARs may be granted to the
Grantee. For this purpose, the repricing of an Option (or in the case of an SAR,
the base amount on which the stock appreciation is calculated is reduced to
reflect a reduction in the Fair Market Value of the Common Stock) shall be
treated as the cancellation of the existing Option or SAR and the grant of a new
Option or SAR.

 

(h)               Early Exercise. The Award Agreement may, but need not, include
a provision whereby the Grantee may elect at any time while an Employee,
Director or Consultant to exercise any part or all of the Award prior to full
vesting of the Award. Any unvested Shares received pursuant to such exercise may
be subject to a repurchase right in favor of the Company or a Related Entity or
to any other restriction the Administrator determines to be appropriate.

 

(i)                 Term of Option or SAR. The term of each Option or SAR shall
be the term stated in the Award Agreement, provided, however, that the term
shall be no more than ten (10) years from the date of grant thereof. However, in
the case of an Incentive Stock Option granted to a Grantee who, at the time the
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary
of the Company, the term of the Incentive Stock Option shall be five (5) years
from the date of grant thereof or such shorter term as may be provided in the
Award Agreement.

 

 A-10 

 



(j)                 Transferability of Awards. Unless the Administrator provides
otherwise, in its sole discretion, no Award may be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Grantee, only by the Grantee. Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee’s Award in the event of the
Grantee’s death on a beneficiary designation form provided by the Administrator.

 

(k)               Time of Granting Awards. The date of grant of an Award shall
for all purposes be the date on which the Administrator makes the determination
to grant such Award, or such other later date as is determined by the
Administrator.

 

(l)                 Stock Appreciation Rights. An SAR may be granted (i) with
respect to any Option granted under this Plan, either concurrently with the
grant of such Option or at such later time as determined by the Administrator
(as to all or any portion of the shares of Common Stock subject to the Option),
or (ii) alone, without reference to any related Option. Each SAR granted by the
Administrator under this Plan shall be subject to the following terms and
conditions. Each SAR granted to any participant shall relate to such number of
shares of Common Stock as shall be determined by the Administrator, subject to
adjustment as provided in Section 12. In the case of an SAR granted with respect
to an Option, the number of shares of Common Stock to which the SAR pertains
shall be reduced in the same proportion that the holder of the Option exercises
the related Option. The exercise price of an SAR will be determined by the
Administrator, in its discretion, at the date of grant but may not be less than
100% of the Fair Market Value of the shares of Common Stock subject thereto on
the date of grant. Subject to the right of the Administrator to deliver cash in
lieu of shares of Common Stock (which, as it pertains to Officers and Directors
of the Company, shall comply with all requirements of the Exchange Act), the
number of shares of Common Stock which shall be issuable upon the exercise of an
SAR shall be determined by dividing:

 

(i)                 the number of shares of Common Stock as to which the SAR is
exercised multiplied by the amount of the appreciation in such shares (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of the shares of Common Stock subject to the SAR on the exercise date exceeds
(1) in the case of an SAR related to an Option, the exercise price of the shares
of Common Stock under the Option or (2) in the case of an SAR granted alone,
without reference to a related Option, an amount which shall be determined by
the Administrator at the time of grant, subject to adjustment under Section 12);
by

 

(ii)               the Fair Market Value of a share of Common Stock on the
exercise date.

 

In lieu of issuing shares of Common Stock upon the exercise of an SAR, the
Administrator may elect to pay the holder of the SAR cash equal to the Fair
Market Value on the exercise date of any or all of the shares which would
otherwise be issuable. No fractional shares of Common Stock shall be issued upon
the exercise of an SAR; instead, the holder of the SAR shall be entitled to
receive a cash adjustment equal to the same fraction of the Fair Market Value of
a share of Common Stock on the exercise date or to purchase the portion
necessary to make a whole share at its Fair Market Value on the date of
exercise. The exercise of an SAR related to an Option shall be permitted only to
the extent that the Option is exercisable under Section 10 on the date of
surrender. Any Incentive Stock Option surrendered pursuant to the provisions of
this Section 6(l) shall be deemed to have been converted into a Non-Qualified
Stock Option immediately prior to such surrender.

 

 A-11 

 



(m)             Compliance with Section 409A of the Code. Notwithstanding
anything to the contrary set forth herein, any Award that is not exempt from the
requirements of Section 409A of the Code shall contain such provisions so that
such Award will comply with the requirements of Section 409A of the Code. Such
restrictions, if any, shall be determined by the Administrator and contained in
the Award Agreement evidencing such Award.

 

(n)               Minimum Vesting. Awards granted to Employees under the Plan
that are subject to time vesting shall not vest or become exercisable until at
least one year after the date of grant, except in the case of death, Disability
or a Corporate Transaction. Awards granted to Directors under the Plan that are
subject to time vesting shall not vest or become exercisable until at least the
earlier of (i) one year after the date of grant or (ii) the next annual meeting
of stockholders, except in the case of death, Disability or a Corporate
Transaction.

 

7.                  Award Exercise or Purchase Price, Consideration and Taxes.

 

(a)                Exercise or Purchase Price. The exercise or purchase price,
if any, for an Award shall be as follows.

 

(i)                 In the case of an Incentive Stock Option:

 

(1)               granted to an Employee who, at the time of the grant of such
Incentive Stock Option owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary of the Company, the per Share exercise price shall be not less than
one hundred ten percent (110%) of the Fair Market Value per Share on the date of
grant; or

 

(2)               granted to any Employee other than an Employee described in
the preceding paragraph, the per Share exercise price shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

 

(ii)               In the case of a Non-Qualified Stock Option, the per Share
exercise price shall be not less than one-hundred percent (100%) of the Fair
Market Value per Share on the date of grant.

 

(iii)             In the case of Awards intended to qualify as Performance-Based
Compensation, the exercise or purchase price, if any, shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

 

(iv)             In the case of other Awards, such price as is determined by the
Administrator.

 

(v)               Notwithstanding the foregoing provisions of this Section 7(a),
in the case of an Award issued pursuant to Section 6(d), above, the exercise or
purchase price for the Award shall be determined in accordance with the
provisions of the relevant instrument evidencing the agreement to issue such
Award.

 

 A-12 

 



(b)               Consideration. Subject to Applicable Laws, the consideration
to be paid for the Shares to be issued upon exercise or purchase of an Option or
upon the issuance of another Award, including the method of payment, shall be
determined by the Administrator. In addition to any other types of consideration
the Administrator may determine, the Administrator is authorized to accept as
consideration for Shares issued under the Plan the following:

 

(i)                 cash;

 

(ii)               check;

 

(iii)             delivery of Grantee’s promissory note with such recourse,
interest, security, and redemption provisions as the Administrator determines as
appropriate (but only to the extent that the acceptance or terms of the
promissory note would not violate an Applicable Law); provided, however, that
interest shall compound at least annually and shall be charged at the minimum
rate of interest necessary to avoid (i) the imputation of interest income to the
Company and compensation income to the Grantee under any applicable provisions
of the Code, and (B) the classification of the Award as a liability for
financial accounting purposes;

 

(iv)             surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised;

 

(v)               payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (A) shall provide written instructions to a
Company designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (B) shall provide
written directives to the Company to deliver the certificates (or other evidence
satisfactory to the Company to the extent that the Shares are uncertificated)
for the purchased Shares directly to such brokerage firm in order to complete
the sale transaction;

 

(vi)             with respect to Non-Qualified Options, payment through a “net
exercise” such that, without the payment of any funds, the Grantee may exercise
the Option and receive the net number of Shares equal to (i) the number of
Shares as to which the Option is being exercised, multiplied by (ii) a fraction,
the numerator of which is the Fair Market Value per Share (on such date as is
determined by the Administrator) less the Exercise Price per Share, and the
denominator of which is such Fair Market Value per Share; or

 

(vii)           past or future services actually or to be rendered to the
Company or a Related Entity; or

 

(viii)         any combination of the foregoing methods of payment.

 

 A-13 

 



The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(c)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.

 

8.                  Notice to Company of Disqualifying Disposition. Each
Employee who receives an Incentive Stock Option must agree to notify the Company
in writing immediately after the Employee makes a Disqualifying Disposition of
any Common Stock acquired pursuant to the exercise of an Incentive Stock Option.

 

9.                  Withholding of Additional Income Taxes.

 

(a)                Upon the exercise of a Non-Qualified Stock Option or SAR, the
grant of any other Award for less than the Fair Market Value of the Common
Stock, the grant of Unrestricted Stock or the vesting of restricted Common Stock
acquired on the exercise of an Award hereunder, the Company, in accordance with
Section 3402(a) of the Code and any applicable state statute or regulation, may
require the Grantee to pay to the Company additional withholding taxes in
respect of the amount that is considered compensation includable in such
person’s gross income. With respect to (i) the exercise of an Option, (ii) the
grant of Unrestricted Stock, (iii) the grant of any other Award for less than
its Fair Market Value, (iv) the vesting of restricted Common Stock acquired by
exercising an Award, or (v) the exercise of an SAR, the Committee in its
discretion may condition such event on the payment by the Grantee of any such
additional withholding taxes.

 

(b)               At the sole and absolute discretion of the Administrator, the
holder of Awards may pay all or any part of the total estimated federal and
state income tax liability arising out of the exercise or receipt of such Awards
or the vesting of restricted Common Stock acquired on the exercise of an Award
hereunder (each of the foregoing, a “Tax Event”) by tendering already-owned
shares of Common Stock or by directing the Company to withhold shares of Common
Stock otherwise to be transferred to the Grantee as a result of the exercise or
receipt thereof in an amount equal to the estimated federal and state income tax
liability arising out of such event, provided that no more Shares may be
withheld than are necessary to satisfy the Grantee’s actual minimum withholding
obligation with respect to the exercise of Awards unless excess share
withholding would not result in liability accounting treatment for Awards
granted under the Plan under applicable accounting rules. In such event, the
Grantee must, however, notify the Administrator of his or her desire to pay all
or any part of the total estimated federal and state income tax liability
arising out of a Tax Event by tendering already-owned shares of Common Stock or
having shares of Common Stock withheld prior to the date that the amount of
federal or state income tax to be withheld is to be determined. For purposes of
this Section 9, shares of Common Stock shall be valued at their Fair Market
Value on the date that the amount of the tax withholdings is to be determined.

 

10.              Exercise of Award.

 

(a)                Procedure for Exercise; Rights as a Stockholder.

 

(i)                 Any Award granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator under the
terms of the Plan and specified in the Award Agreement.

 

 A-14 

 



(ii)               An Award shall be deemed to be exercised when written notice
of such exercise has been given to the Company in accordance with the terms of
the Award by the person entitled to exercise the Award and full payment for the
Shares with respect to which the Award is exercised has been made, including, to
the extent selected, use of the broker-dealer sale and remittance procedure to
pay the purchase price as provided in Section 7(b)(v).

 

(b)               Exercise of Award Following Termination of Continuous Service.
In the event of termination of a Grantee’s Continuous Service for any reason
other than Disability or death (but not in the event of a Grantee’s change of
status from Employee to Consultant or from Consultant to Employee), such Grantee
may, but only during the Post-Termination Exercise Period (but in no event later
than the expiration date of the term of such Award as set forth in the Award
Agreement), exercise the portion of the Grantee’s Award that was vested at the
date of such termination or such other portion of the Grantee’s Award as may be
determined by the Administrator. The Grantee’s Award Agreement may provide that
upon the termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Award shall terminate concurrently with the
termination of Grantee’s Continuous Service. In the event of a Grantee’s change
of status from Employee to Consultant, an Employee’s Incentive Stock Option
shall convert automatically to a Non-Qualified Stock Option on the day three (3)
months and one day following such change of status. To the extent that the
Grantee’s Award was unvested at the date of termination, or if the Grantee does
not exercise the vested portion of the Grantee’s Award within the
Post-Termination Exercise Period, the Award shall terminate.

 

(c)                Disability of Grantee. In the event of termination of a
Grantee’s Continuous Service as a result of his or her Disability, such Grantee
may, but only within twelve (12) months from the date of such termination (or
such longer period as specified in the Award Agreement but in no event later
than the expiration date of the term of such Award as set forth in the Award
Agreement), exercise the portion of the Grantee’s Award that was vested at the
date of such termination; provided, however, that if such Disability is not a
“disability” as such term is defined in Section 22(e)(3) of the Code, in the
case of an Incentive Stock Option such Incentive Stock Option shall
automatically convert to a Non-Qualified Stock Option on the day three (3)
months and one day following such termination. To the extent that the Grantee’s
Award was unvested at the date of termination, or if Grantee does not exercise
the vested portion of the Grantee’s Award within the time specified herein, the
Award shall terminate.

 

(d)               Death of Grantee. In the event of a termination of the
Grantee’s Continuous Service as a result of his or her death, or in the event of
the death of the Grantee during the Post-Termination Exercise Period or during
the twelve (12) month period following the Grantee’s termination of Continuous
Service as a result of his or her Disability, the Grantee’s estate or a person
who acquired the right to exercise the Award by bequest or inheritance may
exercise the portion of the Grantee’s Award that was vested as of the date of
termination, within twelve (12) months from the date of death (or such longer
period as specified in the Award Agreement but in no event later than the
expiration of the term of such Award as set forth in the Award Agreement). To
the extent that, at the time of death, the Grantee’s Award was unvested, or if
the Grantee’s estate or a person who acquired the right to exercise the Award by
bequest or inheritance does not exercise the vested portion of the Grantee’s
Award within the time specified herein, the Award shall terminate.

 

 A-15 

 



(e)                Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, if the exercise of an Award within the applicable time periods set
forth in this Section 10 is prevented by the provisions of Section 11 below, the
Award shall remain exercisable until one (1) month after the date the Grantee is
notified by the Company that the Award is exercisable, but in any event no later
than the expiration of the term of such Award as set forth in the Award
Agreement.

 

11.              Conditions Upon Issuance of Shares.

 

(a)                If at any time the Administrator determines that the delivery
of Shares pursuant to the exercise, vesting or any other provision of an Award
is or may be unlawful under Applicable Laws, the vesting or right to exercise an
Award or to otherwise receive Shares pursuant to the terms of an Award shall be
suspended until the Administrator determines that such delivery is lawful and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. The Company shall have no obligation to effect any
registration or qualification of the Shares under federal or state laws.

 

(b)               As a condition to the exercise of an Award, the Company may
require the person exercising such Award to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any
Applicable Laws.

 

12.              Adjustments. Subject to any required action by the stockholders
of the Company, the number of Shares covered by each outstanding Award, and the
number of Shares which have been authorized for issuance under the Plan but as
to which no Awards have yet been granted or which have been returned to the
Plan, the exercise or purchase price of each such outstanding Award, as well as
any other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) any other
transaction with respect to the Company’s Common Stock including a corporate
merger, consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator and its determination shall be
final, binding and conclusive. Except as the Administrator determines, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the number or price of Shares
subject to an Award. No adjustments shall be made for dividends paid in cash or
in property other than Common Stock of the Company, nor shall cash dividends or
dividend equivalents accrue or be paid in respect of unexercised Options or
unvested Awards hereunder.

 

 A-16 

 



13.              Corporate Transactions.

 

(a)                Termination of Award to Extent Not Assumed in Corporate
Transaction. Effective upon the consummation of a Corporate Transaction, all
outstanding Awards under the Plan shall terminate. However, all such Awards
shall not terminate to the extent they are Assumed in connection with the
Corporate Transaction.

 

(b)               Acceleration of Award Upon Corporate Transaction. The
Administrator shall have the authority, exercisable either in advance of any
actual or anticipated Corporate Transaction or at the time of an actual
Corporate Transaction and exercisable at the time of the grant of an Award under
the Plan or any time while an Award remains outstanding, to provide for the full
or partial automatic vesting and exercisability of one or more outstanding
unvested Awards under the Plan and the release from restrictions on transfer and
repurchase or forfeiture rights of such Awards in connection with a Corporate
Transaction on such terms and conditions as the Administrator may specify. The
Administrator also shall have the authority to condition any such Award vesting
and exercisability or release from such limitations upon the subsequent
termination of the Continuous Service of the Grantee within a specified period
following the effective date of the Corporate Transaction. The Administrator may
provide that any Awards so vested or released from such limitations in
connection with a Corporate Transaction shall remain fully exercisable until the
expiration or sooner termination of the Award.

 

(c)                Effect of Acceleration on Incentive Stock Options. Any
Incentive Stock Option accelerated under this Section 13 in connection with a
Corporate Transaction shall remain exercisable as an Incentive Stock Option
under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.

 

14.              Effective Date and Term of Plan. The Plan shall become
effective upon the earlier to occur of its adoption by the Board or its approval
by the stockholders of the Company. It shall continue in effect for a term of
ten (10) years from the date of stockholder approval unless sooner terminated,
provided that no incentive stock options may be granted under the Plan after
April 7, 2026. Subject to Section 19 below, and Applicable Laws, Awards may be
granted under the Plan upon Board approval, contingent on stockholder approval.

 

15.              Amendment, Suspension or Termination of the Plan.

 

(a)                The Board may at any time amend, suspend or terminate the
Plan in any respect, except that it may not, without the approval of the
stockholders obtained within twelve (12) months before or after the Board adopts
a resolution authorizing any of the following actions, do any of the following:

 

(i)                 increase the total number of shares that may be issued under
the Plan (except by adjustment pursuant to Section 12);

 

(ii)               modify the provisions of Section 6 regarding eligibility for
grants of ISOs may not be modified;

 

 A-17 

 



(iii)             the provisions of Section 7(a) regarding the exercise price at
which shares may be offered pursuant to Options may not be modified (except by
adjustment pursuant to Section 12);

 

(iv)             extend the expiration date of the Plan; and

 

(v)               except as provided in Section 12 (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of shares), the Company may not amend an Award granted
under the Plan to reduce its exercise price per share, cancel and regrant new
Awards with lower prices per share than the original prices per share of the
cancelled Awards, or cancel any Awards in exchange for cash or the grant of
replacement Awards with an exercise price that is less than the exercise price
of the original Awards, essentially having the effect of a repricing, without
approval by the Company’s stockholders.

 

(b)               No Award may be granted during any suspension of the Plan or
after termination of the Plan.

 

(c)                No suspension or termination of the Plan (including
termination of the Plan under Section 15, above) shall adversely affect any
rights under Awards already granted to a Grantee without his or her consent.

 

16.              Reservation of Shares.

 

(a)                The Company, during the term of the Plan, will at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

 

(b)               The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.

 

17.              No Effect on Terms of Employment/Consulting Relationship. The
Plan shall not confer upon any Grantee any right with respect to the Grantee’s
Continuous Service, nor shall it interfere in any way with his or her right or
the right of the Company or a Related Entity to terminate the Grantee’s
Continuous Service at any time, with or without Cause, and with or without
notice. The ability of the Company or any Related Entity to terminate the
employment of a Grantee who is employed at will is in no way affected by its
determination that the Grantee’s Continuous Service has been terminated for
Cause for the purposes of this Plan.

 

18.              No Effect on Retirement and Other Benefit Plans. Except as
specifically provided in a retirement or other benefit plan of the Company or a
Related Entity, Awards shall not be deemed compensation for purposes of
computing benefits or contributions under any retirement plan of the Company or
a Related Entity, and shall not affect any benefits under any other benefit plan
of any kind or any benefit plan subsequently instituted under which the
availability or amount of benefits is related to level of compensation. The Plan
is not a “Retirement Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.

 

 A-18 

 



19.              Stockholder Approval. Continuance of the Plan shall be subject
to approval by the stockholders of the Company within twelve (12) months before
or after the date the Plan is adopted by the Board. Such stockholder approval
shall be obtained in the degree and manner required under Applicable Laws. Any
Award exercised before stockholder approval is obtained shall be rescinded if
stockholder approval is not obtained within the time prescribed, and Shares
issued on the exercise of any such Award shall not be counted in determining
whether stockholder approval is obtained.

 

20.              Effect of Section 162(m) of the Code. To the extent that the
Administrator determines as of the date of grant of an Award that (i) the Award
is intended to qualify as Performance-Based Compensation and (ii) the Award is
not exempt from the application of Section 162(m) of the Code, such Award shall
not be effective until any stockholder approval required under Section 162(m) of
the Code has been obtained. The maximum Award intended to be Performance-Based
Compensation (other than an Option or an SAR) granted to a Covered Employee
under the Plan for any performance period shall not exceed 500,000 Shares.

 

21.              Electronic Delivery. The Administrator may, in its sole
discretion, decide to deliver any documents related to any Award granted under
the Plan through an online or electronic system established and maintained by
the Company or another third party designated by the Company or to request a
Grantee’s consent to participate in the Plan by electronic means. Each Grantee
hereunder consents to receive such documents by electronic delivery and agrees
to participate in the Plan through an online or electronic system established
and maintained by the Company or another third party designated by the Company,
and such consent shall remain in effect throughout Grantee’s term of employment
or service with the Company and any Related Entity and thereafter until
withdrawn in writing by Grantee.

 

22.              Data Privacy. The Administrator may, in its sole discretion,
decide to collect, use and transfer, in electronic or other form, personal data
as described in this Plan or any Award for the exclusive purpose of
implementing, administering and managing participation in the Plan. Each Grantee
hereunder acknowledges that the Company holds certain personal information about
Grantee, including, but not limited to, name, home address and telephone number,
date of birth, social security number or other identification number, salary,
nationality, job title, details of all Awards awarded, cancelled, exercised,
vested or unvested, for the purpose of implementing, administering and managing
the Plan (the “Data”). Each Grantee hereunder further acknowledges that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan and that these third parties may be
located in jurisdictions that may have different data privacy laws and
protections, and Grantee authorizes such third parties to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the recipient or the Company may elect to deposit any shares of Common
Stock acquired upon any Award.

 

 A-19 

 



23.              Compliance with Section 409A. To the extent that the
Administrator determines that any Award granted hereunder is subject to Section
409A of the Code, the Award Agreement evidencing such Award shall incorporate
the terms and conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code. To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the effective date of the Plan.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the effective date of the Plan the Administrator determines that any
Award may be subject to Section 409A of the Code and related Department of
Treasury guidance (including such Department of Treasury guidance as may be
issued after the effective date of the Plan), the Administrator may adopt such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (1) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (2) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance.

 

24.              Unfunded Obligation. Grantees shall have the status of general
unsecured creditors of the Company. Any amounts payable to Grantees pursuant to
the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974, as amended. Neither the Company nor any Related Entity
shall be required to segregate any monies from its general funds, or to create
any trusts, or establish any special accounts with respect to such obligations.
The Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations hereunder. Any investments or the creation or maintenance of any
trust or any Grantee account shall not create or constitute a trust or fiduciary
relationship between the Administrator, the Company or any Related Entity and a
Grantee, or otherwise create any vested or beneficial interest in any Grantee or
the Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.

 

25.              Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

 A-20 

 

 

 

 

As approved by the Board of Directors on April 8, 2016

 

And the stockholders on June 2, 2016

 

 

 

 

 

 

 

 



 A-21 

 

 

 

